DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.  The amendments to the claims and arguments presented are sufficient to overcome all of the previous rejections.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The phrase “average depth” is vague without further description. The average depth could be any depth assigned the article so long as it is parallel to the first and second surface.  The specification implies that the average depth passes through the center of mass of the glass and is parallel to the first and second surfaces. See paragraph [0040] of the as-filed specification.  The interpretation of the phrase determines which set of articles fall within the claim.
Claims 36-38 are rejected for failing to correct the deficiencies of claim 35.


Claim Interpretation
	As noted in the interview summary record, the examiner initially contacted applicants’ representative for a further understanding of which article is employed in calculating the expected warp, WE.  For example, one could calculate an expected warp based upon the as-molded glass.  But, in certain instances, the as-molded glass may be pre-warped so that the glass is closer to the target article once it is ion exchange strengthened.  In other words, the mold is made with a built-in warp that is imparted to the glass article.  The built-in mold warp in the glass is removed by the strengthening process.  However, the WE of a glass with built in warp would be close to zero.  This doesn’t make sense in the context of the instant invention.  Rather, it seems to the examiner that WE must be calculated using a target shape after strengthening.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/427311, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior filed application fails to provide adequate written description support for the concepts of WE and WA or a relationship between the two.  Accordingly, the US effective filing date of the present application is 29 November 2017.

Claim Rejections - 35 USC § 103
Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Luzzato et al. (US 2017/0334769).
Luzzato et al. discloses a strengthened glass article that is asymmetrically strengthened.  See the title.  Luzzato et al. describes an embodiment in paragraph [0188] in which the top and bottom surfaces are strengthened to different depths.  See paragraph [0188] and Figures 30B and 30C.  Figure 30B shows an edge in which “the edge provides a non-orthogonal transition between the first surface and the second surface such that the edge is asymmetric with respect to a plane that is located at an average depth of the strengthened glass-based article and is parallel to the first surface and the second surface.”
	Luzzato etal. does not disclose the depth of layer associated with the embodiment described in paragraph [0188].  However, Luzzato et al. discloses that the glass may have a depth of layer of 10 to 100 µm.  See paragraph [0064].  This range overlaps the range recited in claim 35 of “the smaller of greater than or equal to 40 µm or greater than or equal to 10% of a thickness of the strengthened glass-based article.”  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
	Luzzato et al. does not describe an expected warp or actual warp of the glass article.  However, Luzzato et al. teaches that the warp can be offset by bending (i.e., forming) the glass prior to chemical strengthening or the glass can be asymmetrically strengthened to offset any warp to achieve a target shape.  See paragraphs [0105] and [0131].  Therefore, it would have been obvious to one of ordinary skill in the art to have minimized the warp in the article of Luzzato et al. such that the actual warp approaches zero as compared to the expected warp.
	As to claim 36, Luzzato et al. teaches a rectangular shape in Figure 21.
	Claim 37 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps do not appear to imply a any structure beyond what is already claimed.  
	Luzzato et al. does not teach a ratio of expected warp WE to longest dimension of the glass article.  However, Luzzato et al. discloses glass edge shapes that are similar to presently discloses shapes.  See Figure 22 of Luzzato et al. and instant Figure 2.  Luzzato et al. further discloses that the glasses are intended for use as a mobile phone cover glasses, which is the same as the intended use as the instant application.  See paragraph [0002] of Luzzato et al. and instant paragraph [0035].  In other words, Luzzato et al. teaches a glass with a similar size to the instant application.  Lastly, Luzzato et al. discloses a depth of compression (10 to 100 µm) that is comparable to the instant invention (greater than 40 µm).  For these reasons, Luzzato et al. is expected to have a similar ratio of expected warp WE to longest dimension of the glass article.

Response to Arguments
Applicant’s arguments with respect to claims 35-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784